843 F.2d 1390
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clemon C. BRATCHER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-3189.
United States Court of Appeals, Sixth Circuit.
April 6, 1988.

Before CORNELIA G. KENNEDY and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
RYAN, Circuit Judge.


1
The plaintiff-appellant, Clemon C. Bratcher, appeals from the district court's order affirming the Secretary's decision denying his application for disability insurance benefits.  Because we find the decision to deny benefits was supported by substantial evidence, we affirm.


2
Mr. Bratcher filed his application for disability insurance benefits on April 21, 1980, alleging that he was disabled due to back and neck pain and psychological disorders.  The initial hearing before the Administrative Law Judge (ALJ) was held in March of 1981.  Mr. Bratcher's application was denied and this case began its journey through the review process.  Subsequently, it has been remanded to the ALJ for three additional hearings.  After the fourth hearing, the ALJ found that Mr. Bratcher was not disabled and the Appeals Council adopted this determination as its own, with one minor modification.  Thereafter, the district court found the Secretary's decision to deny benefits to be supported by substantial evidence and accordingly affirmed.


3
On review, this court's role is to determine whether the Appeals Council's decision (here the ALJ's decision as modified) is supported by substantial evidence on the record as a whole.   Mullen v. Bowen, 800 F.2d 535, 545-46 (6th Cir.1986).  We are satisfied that the Secretary's determination that Mr. Bratcher's pain and psychological problems are not disabling is supported by substantial evidence.


4
Accordingly, we AFFIRM the district court's order upholding the Secretary's denial of Mr. Bratcher's application for disability insurance benefits.